DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction, Non-Compliant Amendments, and Status of the Claims
2.	This action is in response to papers filed 28 April 2021 in which claims 9 and 14 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  

3.  	Applicant’s amendments filed 28 April 2021 fail to comply with 37 CFR 1.121 for the following reason(s):  claim 2 contains the word “comprises,” which as previously amended to the word “comprise.”
It is emphasized that Applicant’s response filed 28 April 2021 has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to:
File amendments that are compliant with 37 CFR 1.121; and   
Base the claim set submitted in response to this Office Action on the claim set filed 28 April 2021, which is entered even though it is non-compliant. 
Failure to comply with this requirement will be considered nonresponsive.  

4.	Applicant's election with traverse of Group I in the reply filed on 28 April 2021 is acknowledged.  The traversal is on the ground(s) that the search would not be .  This is not found persuasive because as stated on in the Requirement for Restriction/Election, the inventions have acquired a separate status in the art because of their recognized divergent subject matter as exemplified by their different classification.   Furthermore, a search for the inventions of all of the groups would not be co-extensive because a search indicating the process is novel or nonobvious would not extend to a holding that the product itself is novel or nonobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the process is known or would have been obvious.
The requirement is still deemed proper and is therefore made FINAL.

5.	Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 April 2021.

6.	Claims 1-7, 16, and 18-21 are under prosecution.

Information Disclosure Statement
7.	The Information Disclosure Statement filed 15 January 2021 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 

Specification
8.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to AMPure XP and SpeedBead) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Claim Interpretation
10.	Claims 18-21 are drawn to a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  



Claim Rejections - 35 USC § 102/103
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-3, 5-7, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corgie et al (U.S. Patent Application Publication No. US 2014/0004583 A1, published 2 January 2014).
	Regarding claim 1, Corgie et al teach a composition of matter comprising a population of ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) or 20 emu/g, remanence of 0.1 emu/g (paragraph 0054).  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al teach the enzyme reacts with an analyte of interest; namely, the enzyme nucleoside oxidase (paragraph 0059), which reacts with nucleic acids (i.e., nucleosides), which are analytes.  Corgie et al further teach other reagents for analyzing the sample, in the form of an additional enzyme (paragraph 0063).  
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Thus, because all of the claimed elements are taught by, or are, alternatively, obvious variants of, the cited prior art, the claim is either anticipated by, or obvious over, Corgie et al.
Regarding claim 2, the composition of claim 1 is discussed above.  Corgie et al teach the particles are ferrimagnetic (paragraph 0047).
Regarding claim 3, the composition of claim 1 is discussed above.  Corgie et al teach the composition comprises a precipitating agent (paragraphs 0064 and 0081).
Regarding claim 5, the composition of claim 3 is discussed above.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, the ligand is an enzyme (paragraph 0059).  Enzymes have carboxylic acids at their ends, thus meeting the limitations of the claim.
In addition, enzymes are polymers of amino acids, which can include the amino acids glutamic acid and aspartic acid, each of which have carboxylates in their side chains.  Thus, the enzymes of Corgie et al are believed to have at least one of the carboxyl group bearing amino acids glutamic acid and/or aspartic acid.
Regarding claims 6-7, the composition of claim 3 is discussed above.  Corgie et al teach the field strength (i.e., saturated magnetization) is 40 emu/g (i.e., claim 6), and the remanence is 0.1 emu/g (i.e., claim 7; paragraph 0054).
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 18, Corgie et al teach a composition of matter comprising a container, in the form of a 96-well plate which contains a population of nanoparticles (paragraph 0096).  Corgie et al further teach ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) or 20 emu/g, remanence of 0.1 emu/g (paragraph 0054).  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al teach the enzyme reacts with an analyte of interest; namely, the enzyme HRP, which reacts with phenols (paragraph 096) which are analytes.  Corgie et al further teach other reagents for analyzing the sample, in the form of hydrogen peroxide (paragraph 0096).  
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
In addition, as noted above, because the specification does not provide a limiting definition of a “kit,” the collection of reagents above is interpreted as the claimed kit, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “kit” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Thus, because all of the claimed elements are taught by, or are, alternatively, obvious variants of, the cited prior art, the claim is either anticipated by, or obvious over, Corgie et al.
Regarding claim 19, the kit of claim 18 is discussed above.  It is noted that paragraph 0104 of Corgie et al describes the kit of paragraph 0096 comprising a precipitating agent, in the form of NaCl, and that the composition is centrifuged.  Thus, the components of the kit are contained in a centrifuge container.
 

Claim Rejections - 35 USC § 103
14.	Claims 3-7, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie et al (U.S. Patent Application Publication No. US 2014/0004583 A1, published 2 January 2014) as applied to claims 1 and 18 above, and further in view of Lellouche et al (U.S. Patent Application Publication No. US 2016/0281082 A1, published 29 September 2016).
It is noted that while claims 3, 6-7, and 19 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 3-7, 16, and 19-21, the composition of claim 1 and the kit of claim 18 are discussed above in Section 13.
	While Corgie et al teach the field strength (i.e., saturated magnetization) is 40 emu/g (i.e., claim 6), and the remanence is 0.1 emu/g (i.e., claim 7; paragraph 0054)n as well as carboxyl groups as discussed above (i.e., claim 5), Corgie et al do not teach polyethylene glycol (i.e., claims 3-4 and 19-21) or silicon dioxide (i.e., claim 16).
However, Lellouche et al teach and compositions of matter comprising ferrimagnetic nanoparticles (paragraph 0074) having field strengths (i.e., saturation magnetization) of 75 emu/g (paragraph 0216).  The particles include the precipitating agent polyethylene glycol (i.e., claims 3-4 and 19-21; paragraph 0192).  The particles also have surfaces capped (i.e., coated) with silicon dioxide (i.e., claim 16; paragraph 0002).   Lellouche et al teach kits including combined preparations which have the added advantage of allowing a user to cope with the needs of patient subpopulations of individual patients (paragraph 0170).  Thus, Lellouche et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “precipitating reagent” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the compositions and kits taught by Corgie et al with the teachings of Lellouche et al to arrive at the instantly claimed compositions and kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in compositions and kits having the added advantage of allowing a user to cope with the needs of patient subpopulations of individual patients as explicitly taught by Lellouche et al (paragraph 0170).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lellouche et al could have been applied to the kits and compositions of Corgi et al with predictable results because the known techniques of Lellouche et al predictably result in useful modification and reagents for use with magnetic particles.

15.	It is noted that the claims are also obvious using the interpretation outlined below.

16.	Claims 1-7, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lellouche et al (U.S. Patent Application Publication No. US 2016/0281082 A1, published 29 September 2016) and Corgie et al (U.S. Patent Application Publication No. US 2014/0004583 A1, published 2 January 2014).
	Regarding claim 1, Lellouche et al teach and compositions of matter comprising ferrimagnetic nanoparticles (paragraph 0074) having field strengths (i.e., saturation magnetization) of 75 emu/g (paragraph 0216). The particles have diameters of 100 nm (paragraph 0071), and have a ligand bound to the outer surface (i.e., shell) of the particle (paragraphs 0095-0096). The ligand is an enzyme (paragraph 0099), and thus reacts with an analyte.  Lellouche et al also teach the composition comprises a reagent, in the form of the precipitating precipitating agent polyethylene glycol (paragraph 0192), and that the compositions (i.e., combined preparations) which have the added advantage of allowing a user to cope with the needs of patient subpopulations of individual patients (paragraph 0170).  Thus, Lellouche et al teach the known techniques discussed above.	
	Lellouche et al do not teach the claimed remanence.
	However, Corgie et al teach a composition of matter comprising a population of ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) of 20 emu/g, remanence of 0.1 emu/g (paragraph 0054).  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al teach the enzyme reacts with an analyte of interest; namely, the enzyme nucleoside oxidase (paragraph 0059), which reacts with nucleic acids (i.e., nucleosides), which are analytes.  Corgie et al further teach other reagents for analyzing the sample, in the form of an additional enzyme (paragraph 0063), and that the compositions have the added advantage of providing higher activities (paragraph 0006).  Thus, Corgie et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Corgie et al with the teachings of Lellouche et al to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in compositions having the advantage of allowing a user to cope with the needs of patient subpopulations of individual patients as explicitly taught by Lellouche et al (paragraph 0170) as well as the advantage of providing higher activities as explicitly taught by Corgie et al (paragraph 0006).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lellouche et al and Corgie et al could have been combined with predictable results because the known techniques of Lellouche et al and Corgie et al predictably result in useful modifications and reagents for use with magnetic particles.
Regarding claim 2, the composition of claim 1 is discussed above.  Corgie et al teach the particles are ferrimagnetic (paragraph 0047), as do Lellouche et al (paragraph 0074)
Regarding claim 3, the composition of claim 1 is discussed above.  Corgie et al teach the composition comprises a precipitating agent (paragraphs 0064 and 0081).
In addition, with respect to claims 3-4, Lellouche et al teach the reagent is the precipitating agent polyethylene glycol (paragraph 0192).  
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “precipitating reagent” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Regarding claim 5, the composition of claim 3 is discussed above.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, Corgie et al teach the ligand is an enzyme (paragraph 0059), as do Lellouche et al (paragraph 0096).  Enzymes have carboxylic acids at their ends, thus meeting the limitations of the claim.
In addition, enzymes are polymers of amino acids, which can include the amino acids glutamic acid and aspartic acid, each of which have carboxylates in their side chains.  Thus, the enzymes of Corgie et al are believed to have at least one of the carboxyl group bearing amino acids glutamic acid and/or aspartic acid.
Regarding claims 6-7, the composition of claim 3 is discussed above.  Corgie et al teach the field strength (i.e., saturated magnetization) is 40 emu/g, and Lellouche et al teach field strengths (i.e., saturation magnetization) of 75 emu/g (i.e., claims 6; paragraph 0216).  Corgie et al teach the remanence is 0.1 emu/g (i.e., claim 7; paragraph 0054).
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claim 16, the composition of claim 1 is discussed above.  Lellouche et al teach the particles also have surfaces capped (i.e., coated) with silicon dioxide (i.e., paragraph 0002).   
	Regarding claim 18, Lellouche et al teach kits including combined preparations (i.e., compositions, paragraph 0170).  Because the preparations are combined, it would have been obvious to have them in a container (see also paragraph 0183).  Lellouche et al teach the composition comprises ferrimagnetic nanoparticles (paragraph 0074) having field strengths (i.e., saturation magnetization) of 75 emu/g (paragraph 0216). The particles have diameters of 100 nm (paragraph 0071), and have a ligand bound to the outer surface (i.e., shell) of the particle (paragraphs 0095-0096). The ligand is an enzyme (paragraph 0099), and thus reacts with an analyte.   Lellouche et al also teach the composition comprises a reagent, in the form of the precipitating precipitating agent polyethylene glycol (paragraph 0192), and that the compositions (i.e., combined preparations) which have the added advantage of allowing a user to cope with the needs of patient subpopulations of individual patients (paragraph 0170).  Thus, Lellouche et al teach the known techniques discussed above.	
	Lellouche et al do not teach the claimed remanence.
	However, Corgie et al teach a composition of matter comprising a container, in the form of a 96-well plate which contains a population of nanoparticles (paragraph 0096).  Corgie et al further teach ferrimagnetic nanoparticles (paragraph 0047), having diameters of 200 nm (paragraph 0047), a maximum field strength (i.e., saturated magnetization) or 20 emu/g, remanence of 0.1 emu/g (paragraph 0054).  The particles further comprise an outer surface comprising a ligand, in the form of an adsorbed enzyme (paragraph 0055).  Corgie et al further teach other reagents for analyzing the sample, in the form of an additional enzyme (paragraph 0063), and that the compositions have the added advantage of providing higher activities (paragraph 0006).  Thus, Corgie et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “for processing or analyzing a sample solution” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
In addition, as noted above, because the specification does not provide a limiting definition of a “kit,” the collection of reagents above is interpreted as the claimed kit, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “kit.”
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Corgie et al with the teachings of Lellouche et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in kits having the advantage of allowing a user to cope with the needs of patient subpopulations of individual patients as explicitly taught by Lellouche et al (paragraph 0170) as well as the advantage of providing higher activities as explicitly taught by Corgie et al (paragraph 0006).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lellouche et al and Corgie et al could have been combined with predictable results because the known techniques of Lellouche et al and Corgie et al predictably result in useful modifications and reagents for use with magnetic particles.
Regarding claim 19, the kit of claim 18 is discussed above.  Corgie et al teach the composition comprises a precipitating agent (paragraphs 0064 and 0081).
In addition, with respect to claims 19-20, Lellouche et al teach the reagent is the precipitating agent polyethylene glycol (paragraph 0192).  
It is also reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. The phrase “precipitating reagent” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
	Regarding claim 21, the kit of claim 20 is discussed above.  Lellouche et al teach the kits include combined preparations (paragraph 0170).  Thus, it would have been obvious to have the polyethylene glycols as part of the combined preparation in the container.

Prior Art
17.	Park et al (Langmuir, vol. 31, pages 3537-3545, published 24 March 2015) is hereby made of record and not relied upon.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al teach silica coated ferrimagnetic particles having the claimed dimensions and felid strengths (Abstract).  

Conclusion
18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634